ACCEPTED
                                                                                             14-18-00003-cv
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                         5/14/2018 11:24 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                     CLERK

TELEPHONE: 713.658.2323
  FACSIMILE:713.658.1921                                                       17 TH FLOOR
DIRECT LINE:713.752.8672                                                 FIVE HOUSTON CENTER
                                                                         1401 MCKINNEY STREET
   C. Henry Kollenberg                                                     FILED IN
                                                                       HOUSTON, TEXAS 77010-4035
      Shareholder                                                    14th COURT OF APPEALS
                                      A PROFESSIONAL CORPORATION
                                                                        HOUSTON,Email:
                                                                                    TEXAS
                                    ATTORNEYS AND COUNSELORS
                                              SINCE 1912
                                                                     5/14/2018 11:24:57 AM
                                                                        hkollenberg@craincaton.com

                                                                     CHRISTOPHER A. PRINE
                                                                              Clerk
                                        May 14, 2018



    Mr. Christopher A. Prine                      Via efiling
    Clerk, Fourteenth Court of Appeals
    301 Fannin, Room 245
    Houston, Texas 77002

           Re:      No. 14-18-00003-CV; In the Estate of Amjad “A.J.” Sultan, Deceased

    Dear Mr. Prine:

           The undersigned will present argument on behalf of Appellee in the above-
    referenced matter. Please note the appearance of myself and David Polsinelli as
    additional counsel for Appellee. Our information is:

                                C. Henry Kollenberg
                                hkollenberg@craincaton.com
                                State Bar No. 11667800
                                David A. Polsinelli
                                dpolsinelli@craincaton.com
                                State Bar No. 24088238
                                Crain, Caton & James, P.C.
                                1401 McKinney St., Suite 1700
                                Houston, TX 77010
                                (713) 658-2323
                                (713) 658-1921 (fax)

                                                 Very truly yours,

                                                 /s/ C. Henry Kollenberg
                                                 C. Henry Kollenberg
May 14, 2018
Page 2


cc:   James Eloi Doyle
      jdoyle@drhrlaw.com
      Andrea L. Barr
      abarr@hrdrlaw.com
      Doyle, Restrepo, Harvin & Robbins, LLP
      440 Louisiana, Suite 2300
      Houston, Texas 77002
      Attorneys for Appellant

      Darlene Payne Smith    (Firm)